Citation Nr: 1227463	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected cervical spine degenerative joint disease (DJD).  

2.  Entitlement to a disability rating higher than 30 percent for service-connected cervical spine DJD.  

3.  Entitlement to a compensable disability rating for service-connected ganglion cyst affecting the left wrist.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  

5.  Entitlement to an effective date earlier than April 28, 2011 for the grant of service connection for left and right C7 radiculopathy.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated December 2006 (issued in January 2007), July 2009, and August 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issues of entitlement to service connection for arthritis affecting the thoracic and lumbar spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2009 statement from the Veteran.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

For reasons discussed below, the issues of entitlement to service connection for major depressive disorder, entitlement to a compensable disability rating for service-connected ganglion cyst of the left wrist, entitlement to TDIU, and entitlement to an earlier effective date for the grant of service connection for left and right C7 radiculopathy are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected cervical spine DJD is manifested by constant pain that radiates into his left upper extremities.  The evidence shows that the Veteran experiences limited, painful motion in all planes of excursion; however, the evidence of record shows that the Veteran has consistently demonstrated movement of the spine in all planes of excursion tested (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 25 degrees.  There is no evidence of weakness or atrophy, but there is evidence of spasms, guarding, and tenderness, although these symptoms are not severe enough to result in abnormal gait or spinal contour.  There is also no evidence of urinary incontinence, urgency, retention, or frequency.  Service connection has been established for left and right C7 radiculopathy and is there no evidence of any other neurological abnormality associated with the cervical spine disability for which a separate disability rating is warranted.  Additional functional limitation due to pain is not shown to any significant degree.  


CONCLUSION OF LAW

The schedular criteria for disability rating higher than 30 percent for service-connected cervical spine DJD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2006, February 2009, and May 2009, prior to the initial unfavorable rating decisions issued in January 2007 and July 2009, of the evidence and information necessary to substantiate his service connection, increased rating, and TDIU claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  Each letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including the Veteran's service treatment records and VA outpatient treatment records dated from 1998 to 2011.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

Additionally, the Veteran was afforded VA examinations in connection with his appeal, including in September 2006, June 2009, and April 2011.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, the Board finds the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran is seeking an increased rating for service-connected cervical spine degenerative joint disease (DJD) (hereinafter "cervical spine disability).  

Service connection for DJD of the cervical spine was established in June 1994, and the RO assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5010, effective September 1993.  In June 2002, the RO re-characterized the Veteran's cervical spine disability as cervical muscle discomfort and increased his disability rating to 20 percent, effective January 2002.  In November 2004, the RO restored the original designation of the Veteran's disability as DJD of the cervical spine and increased his disability rating to 34 percent under DC 5242, effective August 2004.  In granting the 30 percent rating, the RO considered a November 2004 VA examination report which showed the Veteran demonstrated forward flexion to 30 degrees with pain from 10 to 30 degrees.  See November 2004 rating decision.  

In August 2006, the Veteran filed an informal claim seeking an increased rating for his service-connected cervical spine disability, which is the basis of the current appeal.  As noted, his cervical spine disability is currently rated 30 percent disabling under the criteria of DC 5242, which pertains to degenerative arthritis of the spine.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

In this case, the pertinent evidence of record includes VA examination reports dated September 2006 and April 2011, as well as VA treatment record dated from 1998 to 2011.  The VA examinations conducted in September 2006 and April 2011 contain information with respect to the severity of the Veteran's service-connected cervical spine disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's cervical spine disability and, thus, the examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's cervical spine disability.  

At the September 2006 VA examination, the Veteran reported experiencing pain in his neck which radiated down his spine and into his shoulder.  He described the severity of his pain as 9 out of 10.  The Veteran reported that his neck pain was constant, but he stated that his neck pain increases with activities of the upper extremities or sudden head movements, as well as prolonged sitting or keeping his head in the same position for a long time.  The flare-ups are temporarily alleviated by pain medication.  The Veteran reported that his flare-ups result in decreased range of motion, as well as decreased ability to drive and turn his head to the side.  

The Veteran denied experiencing any urinary or fecal incontinence, but he stated that there was occasionally decreased strength in his upper extremities.  The VA examiner noted that the Veteran does not use assistive devices but that he occasionally has dizzy spells and can only walk 15 minutes before needing to sit and rest.  The examiner also noted, however, that the Veteran is independent in his activities of daily living, albeit with difficulty, and that he does not do any household or yard chores.  

On objective examination, the Veteran was able to demonstrate forward flexion to 25 degrees, extension to 18 degrees, right and left lateral flexion to 15 degrees, and left and right lateral rotation to 38 degrees, with pain.  The VA examiner noted that the Veteran's functional impairment during flare-ups results in the same limitation of motion reported above.  The VA examiner also noted there were muscle spasms and tenderness to palpation of the cervical prevertebral muscles, but there was no evidence of postural abnormalities or vertebral fracture.  The Veteran denied having any incapacitating episodes due to intervertebral disc syndrome that required treatment and bed rest prescribed by a physician.  

There was no evidence of atrophy in the Veteran's upper extremities, as there was normal tone and strength.  Neurologic examination also revealed intact sensation to pinprick and light touch in the upper extremities.  

At the April 2011 examination, the Veteran reported that his neck pain was constant and radiated to both arms.  He reported having weekly flare-ups of pain that are precipitated by the posture assumed while reading and sleeping and which result in decreased range of motion and irritability.  Nevertheless, the Veteran denied experiencing urinary incontinence, urgency, frequency, or retention, and he also denied having nocturia, fecal incontinence, obstipation, or weakness.  The Veteran also denied having incapacitating episodes of spinal disease.  However, he reported experiencing numbness and paresthesias of both arms.  The Veteran also reported experiencing fatigue, decreased motion, stiffness, and spasms.  

On examination, the Veteran was able to demonstrate forward flexion to 25 degrees, extension to 25 degrees, left and right lateral flexion to 10 degrees, left lateral rotation to 20 degrees and right lateral rotation to 40 degrees.  There was objective evidence of painful motion, including after repetition; however, the examiner stated there was no additional limitation after repetition.  

The VA examiner noted that the Veteran's posture and gait were normal and that the Veteran does not use any devices or aids.  There was no abnormal spinal curvatures, including kyphosis, reverse lordosis, scoliosis, or cervical ankylosis.  However, there was evidence of spasms, guarding, painful motion, and tenderness, but the examiner stated that these symptoms were not severe enough to result in abnormal gait or spinal contour.  Objective examination revealed normal reflexes and motor strength.  However, there was deceased pinprick sensation in the C6 and C7 dermatomes.  

The VA examiner noted that the Veteran's usual occupation is a social worker but that he has not been employed for two to five years, noting that the Veteran was unable to work due to severe neck pain.  The examiner also noted that the Veteran's cervical spine disability affects his daily activities.  The final diagnosis was cervical spine DJD, with narrowing and posterior disc bulging, as well as left and right C7 radiculopathy.  

The VA treatment records are consistent with the findings shown in the September 2006 and April 2011 VA examination reports, as they show consistent complaints of neck pain and spasms, which result in limited range of motion and functional impairment.  See VA treatment records dated from 1998 to 2011.  

Based on the foregoing, and after considering all pertinent evidence of record, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 30 percent for service-connected cervical spine disability.  Indeed, while the evidence shows that the Veteran's cervical spine disability is manifested by limited, painful motion, the preponderance of the evidence does not reflect that the Veteran's cervical spine is fixed in a neutral position, flexion, or extension, such that it is manifested by favorable or unfavorable ankylosis.  Indeed, the preponderance of the evidence shows that the Veteran has consistently demonstrated movement of the cervical spine is all planes of excursion tested (forward flexion, extension, lateral flexion, and lateral rotation), including forward flexion to no less than 25 degrees with pain.  These findings do not support the grant of a higher disability rating and, thus, a rating higher than 30 percent is not warranted under the General Rating Formula.  

The Board has considered whether a rating higher than 30 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows the Veteran's service-connected cervical spine disability is characterized by intervertebral disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician.  Therefore, a disability rating higher than 30 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran has reported having flare-ups of pain and that there is objective evidence of painful, limited motion in all planes of excursion tested.  While the Veteran has consistently demonstrated painful, limited motion in his cervical spine, there is no lay or objective evidence of record that shows the Veteran experiences any additional functional loss or impairment, including after repetition or during flare-ups of pain, beyond what is contemplated by the disability rating currently assigned.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that service connection has been established for left and right C7 radiculopathy.  See August 2011 rating decision.  There is no lay or medical evidence of any other neurological abnormality associated with the Veteran's service-connected cervical spine disability.  See VA examination reports dated September 2006 and April 2011; see also VA treatment record dated 1998 to 2011.  Therefore, additional consideration of whether a separate rating based upon neurological abnormalities associated with the cervical spine disability is not warranted.  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's cervical spine disability have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  Indeed, the Board notes that the Veteran's pain and limitation of motion have remained consistently throughout this appeal and the evidence does not show functional limitation which warrants a higher disability rating at any point during the appeal.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's cervical spine disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's pain, limited motion, and all functional impairment caused thereby are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's cervical spine disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court of Appeals of Veterans Claims (Court) held that a claim for a total rating for compensation based upon individual unemployability is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  In this case, the Veteran expressly raised the issue of TDIU based upon his service-connected cervical spine disability by submitting VA Form 21-8940 in January 2009.  Entitlement to TDIU has also been raised by the record, as the April 2011 VA examiner stated that the Veteran was unable to work due to severe neck pain.  

However, as discussed in the Remand section of this decision, additional evidentiary development is needed with respect to the issue of entitlement to an increased rating for the service-connected left wrist disability, to include obtaining updated information regarding the severity of the disability and its affect on the Veteran's employability.  The requested development and subsequent adjudication of the increased rating claim may result in the Veteran being awarded a higher, combined schedular rating, which will impact adjudication of the TDIU claim on appeal.  

Therefore, the Board finds that it is appropriate to bifurcate the claims of an increased rating for service-connected cervical spine disability and entitlement to TDIU and remand the TDIU claim for separate development and adjudication.  See Id. at 455, n.7 (noting that it is permissible for the Secretary to bifurcate TDIU from the adjudication of an increased rating claim in appropriate circumstances); see also Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (holding that VA has the power to bifurcate a single claim and adjudicate different theories separately).  Accordingly, the issue of entitlement to TDIU is discussed in the Remand portion of this decision below.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 30 percent for service-connected cervical spine DJD.  Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected cervical spine disability, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to a disability rating higher than 30 percent for service-connected cervical spine DJD is denied.  


REMAND

Depression

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Indeed, direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Review of the record reveals that the Veteran has a current diagnosis of major depressive disorder.  See June 2009 VA mental disorders examination report; VA treatment records dated 1998 to 2011.  The Veteran has asserted that his current depressive disorder is secondary to his service-connected cervical spine disability.  However, the Board will also consider whether the evidence supports a finding that his depression is related to his military service.  

In this regard, the service treatment records (STRs) show that, in January 1989, the Veteran received treatment at a mental health clinic for problems involving his marriage and alcohol abuse.  Subsequently, in March 1989, the Veteran received inpatient treatment for three days for depression, anger, and stress.  Treatment records do not contain a substantial amount of information regarding the Veteran's hospital course in March 1989 but the evidence shows that his stress was moderate and related to domestic problems.  His discharge diagnosis was adjustment disorder, with mixed emotional features manifested by depression, manipulation, lying to get into the hospital, and not admitting his own inappropriate and unacceptable behavior.  The Veteran was released to duty.  

Post-service treatment records reflect that, in July 1999, the Veteran was diagnosed with major depression after presenting for treatment reporting that he did not want to live anymore.  The Veteran subsequently received inpatient treatment wherein he reported feeling depressed for a while and also reported that he was previously hospitalized at the State Mental Health.  The Veteran denied having any difficulty in the military but he reported having problems at work which resulted in him quitting or being fired.  He also reported that his wife recently left him and he had been evicted.  The discharge diagnosis was depression disorder, not otherwise specified, and polysubstance dependence.  See VA treatment records dated January 2000.  

Subsequent treatment records show continued complaints and treatment for a myriad of psychiatric symptoms, including anxiety, depression, anger, and irritability, which were predominately diagnosed as major depressive disorder.  See VA treatment records dated from 2001 to 2011.  

The Veteran was afforded a VA examination in June 2009 where he reported that his current psychiatric disorder is related to his cervical spine disability and denied having any disciplinary or adjustment problems in service.  After conducting a comprehensive mental status evaluation, the VA examiner diagnosed the Veteran with major depressive disorder and alcohol dependence.  The VA examiner opined, however, that the Veteran's major depressive disorder was not caused by or a result of his cervical spine disability.  The VA examiner did not address whether the Veteran's depressive disorder was aggravated by his cervical spine disability or whether his depressive disorder was incurred in or related to his military service.  

Based on the foregoing, the Board finds a remand is necessary in order to obtain an amended medical opinion that addresses whether the Veteran's current depressive disorder is related to his military service, given the treatment for a psychiatric condition during service which continued thereafter and was manifested by similar symptoms after service.  An amended medical opinion is also needed with respect to whether the Veteran's depressive disorder is aggravated by his cervical spine disability.  In this regard, the Board notes that VA treatment records reflect that the Veteran has reported that his neck pain is affecting his quality of life and ability to work and that he is frustrated because he cannot find a job.  See VA treatment records dated July and August 2008.  At the April 2011 VA spine examination, the Veteran reported that his flare-ups of cervical spine pain result in irritability.  

Left Wrist Ganglion Cyst

The Veteran is seeking an increased rating for his service-connected left wrist ganglion cyst, which is currently rated noncompensable (zero percent) under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7819.  Because the Veteran's specific left wrist disability is not listed on the rating schedule, the RO rated his disability by analogy, determining that the most closely analogous diagnostic code is DC 7819, which provides the rating criteria for benign skin neoplasms.  See 38 C.F.R. § 4.27.  

Under DC 7819, a disability shall be rated as disfigurement of the head, face, or neck under DC 7800, scars under DCs 7801, 7802, 7803, 7804, or 7805, or impairment of function.  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

The Veteran was afforded a VA skin examination in September 2006 in conjunction with his increased rating claim.  However, the VA examination did not include the information and evidence needed to evaluate the Veteran's service-connected left wrist disability under the pre-October 2008 version of the diagnostic codes listed above.  Indeed, the examination report did not provide any information as to the size of the ganglion cyst, whether it is associated with underlying soft tissue damage, whether there is frequent loss of covering of skin, whether the cyst is painful on examination, or if the cyst results in any limitation of function in the left wrist.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2008).  

In addition to the foregoing, the Board notes that almost six years have passed since the most recent VA examination was conducted.  As a result, the current level of severity of the Veteran's service-connected left wrist disability, to include any affect the disability has on the Veteran's employability, is not reflected in the evidence of record.  Therefore, an updated VA examination, with a medical opinion addressing the affect the Veteran's service-connected left wrist disability has on his employability, is needed in order to fully and fairly evaluate this increased rating claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

TDIU

As noted, a claim of TDIU has been reasonably raised by the evidence of record.  See Rice, 22 Vet. App. at 447.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

As noted above, additional evidentiary development is needed with respect to the Veteran's increased rating claim for his service-connected left wrist disability, which may result in the Veteran meeting the minimum schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  

In addition, however, the evidence also reflects that the Veteran is unable to work due to his severe neck/cervical spine pain.  See April 2011 VA spine examination report.  This evidence seems to suggest that the entitlement to an extraschedular TDIU rating is warranted under 38 C.F.R. § 4.16(b).  

Based on the foregoing, the Board finds that, after completing all required development upon remand, the RO/AMC should re-adjudicate the Veteran's TDIU claim on a schedular and extraschedular basis under 38 C.F.R. § 4.16(a) and (b).  

Cervical Radiculopathy

Review of the record reveals that entitlement to service connection for left and right C7 radiculopathy (hereinafter "cervical radiculopathy) was established in August 2011.  

In June 2012, the Veteran submitted a timely notice of disagreement as to the effective date assigned for the grant of service connection for his cervical radiculopathy disability; however, because of the other issues currently on appeal before the Board, the RO has not, yet, had a chance to issue a statement of the case (SOC) addressing the Veteran's earlier effective date claim.  As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case on the issue of entitlement to an effective date earlier than April 28, 2011 for the grant of service connection for left and right C7 radiculopathy based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

2. Request that the physician who conducted the June 2009 VA mental disorders examination review the claims file, including this remand, and provide an addendum that addresses the following:

Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current depressive disorder is related to his period of active military service?  

In answering the foregoing, the examiner must consider the service treatment records that show complaints and treatment for a psychiatric disability diagnosed as an adjustment disorder during service.  The examiner must also consider the post-service evidence which shows continued complaints and treatment for a psychiatric disability diagnosed as major depressive disorder, which was manifested by symptoms similar to those manifested during service.  

Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current depressive disorder is aggravated by his service-connected cervical spine disability?

In answering the foregoing, the examiner must consider the VA treatment records which reflect that the Veteran has reported that his neck pain is affecting his quality of life and ability to work and that he is frustrated because he cannot find a job, as well as the Veteran's report of irritability due to increased cervical spine pain.  See VA treatment records dated July and August 2008; April 2011 VA spine examination.  

All opinions expressed must be accompanied by supporting rationale.  If the foregoing cannot be answered without resorting to mere speculation, the examiner must clearly specify in the examination report why this is so.

3. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left wrist ganglion cyst disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must comment on the impact the Veteran's service-connected left wrist disability has on his employability by specifically providing an opinion as to whether it is at least as likely as not that the service-connected left wrist disability renders him unable to secure and follow substantially gainful employment.  All opinions expressed must be accompanied by supporting rationale.  

4. After completing the above, review the claims file and conduct any development needed to re-adjudicate the Veteran's TDIU claim, including obtaining a social and industrial survey, if deemed necessary.  Thereafter, the RO/AMC should re-adjudicate the Veteran's TDIU claim on a schedular and extra-schedular basis under 38 C.F.R. § 4.16(a) and (b).  

In adjudicating whether extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b), consideration must be given to the April 2011 VA spine examination report which reflects that the Veteran cannot work due to his severe neck/cervical spine pain.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TREUBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


